Exhibit 10.4
ATLAS AIR WORLDWIDE HOLDINGS, INC.
BENEFITS PROGRAM
EXECUTIVE VICE PRESIDENTS
AND
SENIOR VICE PRESIDENTS
Amended and Restated as of July 1, 2011

 



--------------------------------------------------------------------------------



 



          This document describes the benefits program for individuals employed
as Executive Vice Presidents or Senior Vice Presidents of Atlas Air, Inc.
(“Atlas”), Polar Air Cargo Worldwide, Inc. (“Polar”) and Titan Aviation Leasing,
Ltd. (“Titan”) (such individuals are hereinafter referred to as “Executives”),
as in effect on July 1, 2011 and amends and restates the document dated December
31, 2008. Individuals employed as Executive Vice Presidents or Senior Vice
Presidents by other subsidiaries of Atlas Air Worldwide Holdings, Inc.
(“Holdings,” and collectively with Atlas, Polar and Titan, the “Company”) may
participate in this program only if expressly approved for such participation by
the Compensation Committee of the Board of Directors of Holdings. All references
in this document to the Compensation Committee or the Board of Directors refers
to those bodies of Holdings. All references to the Employer are to the company
employing the Executive.
I. Annual Salary.
          The Executive will receive a base annual salary (“Base Annual Salary”)
reviewed annually for possible increases by the Compensation Committee. Included
among other considerations in the annual review will be the Executive’s
individual job performance. Increases, if any, shall be at the discretion of the
Compensation Committee.
II. Bonus Plan.
          The Executive shall be eligible to participate in Holdings’ Annual
Incentive Plan or successor plan at the Executive Vice President or Senior Vice
President level, as appropriate. The level of the bonus available to the
Executive will be set forth in the Annual Incentive Plan and will be awarded in
consideration of individual and corporate performance based on performance goals
and objectives determined by the Compensation Committee. A fuller description of
how corporate and individual performance operate in tandem to determine the
calculation of bonuses is described in the Annual Incentive Plan. The Annual
Incentive Plan document is developed by the Compensation Committee and is
subject to amendment from time to time with changes as adopted by the
Compensation Committee or full Board of Directors of Holdings. As further
described in the Annual Incentive Plan, corporate and individual performance in
combination may permit the Executive to earn a target bonus equal to at least
75% of Base Annual Salary for Senior Vice Presidents and at least 85% for
Executive Vice Presidents, as may be adjusted upward by the Compensation
Committee. Lesser corporate or individual performance may cause bonus payments
to be in an amount less than 75% or 85%, as applicable, of such Base Annual
Salary or result in no bonus being payable. Greater corporate and individual
performances may result in the bonus being more than 75% or 85%, as applicable,
of such Base Annual Salary. When the bonus payment reaches more than 75% or 85%,
as applicable, of such Base Annual Salary, the Employer reserves the right to
pay some or all of the portion of the bonus that is above 50% of Base Annual
Salary in Holdings unrestricted company stock payable under the Atlas Air
Worldwide Holdings, Inc. 2007 Incentive Plan, as may be amended or superseded.
Any bonus paid to Executive under the Annual Incentive Plan will be paid no
later than two weeks following the completion of the year-end audit for the
applicable year, but in no event later than March 15 of the year following the
applicable year.

 



--------------------------------------------------------------------------------



 



III. Health Benefits.
          The Executive and Executive’s dependents shall be entitled to
participate in the health insurance plan offered by Executive’s Employer,
provided that the Executive and the Employer will each contribute to the
Executive’s monthly premium as provided by such plan. The Employer reserves the
right to discontinue any health insurance plan at any time with the
understanding that the Employer will comply in full measure with all state and
federal laws regarding continuation of coverage, including the Consolidated
Omnibus Budget Reconciliation Act of 1985, as may be amended or superseded
(“COBRA”).
IV. Severance.
          A. If the Executive’s employment is terminated by the Employer for
reasons other than Cause (as defined below) or if the Executive resigns for Good
Reason (as defined below), and subject to the Executive’s execution of a release
upon terms and conditions reasonably acceptable to the Employer and Executive
(such acceptance not to be unreasonably withheld), which release must be
presented to Executive, executed, no longer be subject to revocation, and become
effective no later than the sixtieth (60th) day following the date of
termination, then the Executive shall be entitled to:
          (i) receive a severance payment equal to eighteen (18) months of the
Executive’s monthly Base Annual Salary for Senior Vice Presidents and twenty
four (24) months of the Executive’s Base Annual Salary for Executive Vice
Presidents, and except as otherwise required by Section XI below, all severance
pay to which the Executive is entitled shall be in the form of salary
continuation, payable in accordance with the normal payroll practices of the
Employer for its executives (each such payment to be treated as a separate
payment under Section 409A of the Internal Revenue Code), with the first
payment, which shall be retroactive to the day immediately following the date
the Executive’s employment terminated, being due and payable on the later of the
sixty-first (61st) day following the date of termination or the date specified
in Section XI below (if applicable) (the “Lump-Sum Payment Date);
          (ii) continued coverage at Executive’s expense under the Employer’s
health (medical, dental and vision) benefit plan in accordance with Section III
for a period of twelve (12) months from the date of termination (with COBRA
coverage to follow thereafter, if timely elected); provided, however, that any
such continued coverage shall cease in the event the Executive obtains
comparable coverage in connection with subsequent employment; and
          (iii) assuming the Executive’s employment is terminated without Cause
(as defined below) or is for Good Reason (as defined below), the Executive shall
be entitled to receive a payment with respect to an annual bonus award under the
Annual Incentive Plan for the year in which such termination occurred, as if
Executive had been employed by Employer on the last day of such year in an
amount equal to the lesser of (1) the amount Executive would have received if
Executive was employed by Employer on the last day of the such year, based upon
actual company performance measured pursuant to the Annual Incentive Plan (and
assuming for such purpose that 50% of any individual business objectives have
been achieved), or (2) Executive’s target bonus percentage, such payment shall
be subject to all terms and conditions of the Annual Incentive Plan under which
the

 



--------------------------------------------------------------------------------



 



award was granted, including without limitation any provisions related to
whether all required performance measures for the payment of an award have been
satisfied and the provisions of the Annual Incentive Plan regarding time of
payment of such award.
          The above benefits are in addition to the Executive’s right to receive
accrued but unused vacation pay through the date the employment period
terminates, and all other benefits in which the Executive is vested pursuant to
other plans and programs of the Company at the time of the Executive’s date of
termination.
          Upon the death of Executive while severance payments are due to
Executive, the Executive’s personal representative shall be entitled to the
unpaid severance payments described in this Section IV.A and Executive’s spouse
and covered dependents, if any, shall be entitled to the health benefit coverage
described in this Section IV.A, except that the remaining severance payments
under this Section IV.A shall be made in a lump sum within (10) days immediately
following the Executive’s date of death.
          An Executive will be treated as having resigned for Good Reason only
if he or she provides Employer with a Notice of Termination within 90 days of
the initial existence of one of the conditions described in the definition of
Good Reason below, following which the Employer shall have 30 days from the
receipt of the Notice of Termination to cure the event specified in the Notice
of Termination and, if Employer fails to so cure the event, the Executive
terminates his or her employment not later than thirty (30) days following the
end of such cure period.
          B. If the Executive’s employment is terminated by the Employer for
Cause or if the Executive resigns but not for Good Reason, the Executive shall
be entitled to receive only the Executive’s accrued but unpaid Base Annual
Salary as of the date of termination.
          C. If the Executive’s employment is terminated as a result of
Permanent Disability (as defined below), the Executive shall be entitled to
receive the Executive’s accrued but unpaid Base Annual Salary as of the date of
termination, the benefits described in Section IV.A above (payable in accordance
with the payment rules of Section IV.A. above), plus any benefits to which he is
then entitled under the Employer’s disability program, if any.
          D. “Good Reason” as used herein shall mean for any Executive subject
to this Benefits Program, any of (i) a reduction in the Executive’s Base Annual
Salary from the Base Annual Salary the previous year, except where such
reduction is part of a general salary reduction for the Employer, or Executive
ceasing to be eligible for an annual bonus under the Annual Incentive Plan,
(ii) the Executive ceasing to hold the title of Executive Vice President or
Senior Vice President, as the case may be, other than through promotion or
through reassignment to another job title of comparable responsibility, and
(iii) any reduction in job responsibilities which diminishes the opportunity for
the Executive to earn the same bonus under the Annual Incentive Plan for which
the Executive was previously eligible.
          E. “Cause” as used herein shall mean (i) any act or acts of material
dishonesty by the Executive, (ii) the failure of the Executive to comply with
any of the Executive’s material obligations to the Employer within ten (10) days
of written notice from the Employer, (iii) any material violations by the
Executive of the Employer’s corporate

 



--------------------------------------------------------------------------------



 



policies as set forth in the Employer’s compliance manual or program, employee
handbook or related corporate policies, provided that, if such violation is
subject to cure, the Executive shall have ten (10) days within which to cure
such violation, or (iv) the conviction of or “no contest” plea by the Executive
to any misdemeanor of moral turpitude or any felony.
          F. “Permanent Disability” as used herein shall be deemed to have been
sustained by the Executive if the Executive shall have been continuously
disabled from performing the duties assigned to the Executive for a period of
six (6) consecutive calendar months, and such Permanent Disability shall be
deemed to have commenced on the day following the end of such six (6)
consecutive calendar months. Notwithstanding the foregoing, in the event that,
as a result of an absence because of mental or physical incapacity or other
impairment, the Executive incurs an earlier “separation from service” within the
meaning of Section 409A of the Internal Revenue Code, as may be amended
(“Section 409A”), the Executive shall on such date automatically be terminated
from employment as a result of Permanent Disability.
V. Change of Control.

  A.   If, within the twelve-month period immediately following a Change of
Control (defined below), the Executive’s employment is terminated by the
Employer for reasons other than Cause or if the Executive resigns for Good
Reason, and subject to the Executive’s execution of a general release upon terms
and conditions consistent with this Agreement and acceptable to the Employer and
Executive (such acceptance not to be unreasonably withheld), which release must
be presented to Executive upon or promptly after termination of the Executive’s
employment, fully executed, no longer subject to revocation, and become
effective no later than the sixtieth (60th) day following the date on which the
Executive’s employment terminates, then the Executive shall be entitled to the
compensation and benefit coverage set forth in Section IV.A above, except that
the severance payments in Section IV.A shall be in the form of a single lump-sum
payment payable on the Lump-Sum Payment Date in an amount equal to thirty six
(36) months of the Executive Vice President’s Base Annual Salary or twenty four
(24) months of the Senior Vice President’s Base Annual Salary, as applicable.  
  B.   If, within the six-month period immediately following a termination of
the Executive’s employment by Employer for reasons other than Cause or by the
Executive for Good Reason, a Change of Control occurs, then, in addition to the
payment set forth in Section IV.A above (which shall be paid in the manner
specified in Section IV.A above), and subject to satisfaction by the Executive
of the release requirements of Section IV.A above, the Executive shall receive a
lump-sum payment on the Lump-Sum Payment Date equal to twelve (12) months (in
the case of an Executive Vice President) or six (6) months (in the case of a
Senior Vice President) of the Executive’s Annual Base Salary, as applicable.    
C.   For purposes of this Benefits Program, “Change in Control of the Company”
means a “change in control event” (as that term is defined at Section 1.409A-
3(i)(5) of the Treasury Regulations) with respect to the Company, which
generally will include the following events, subject to such additional rules

 



--------------------------------------------------------------------------------



 



      and requirements as may be set forth in the Treasury Regulations and
related guidance:

          (1) a transfer or issuance of stock of the Company, where stock in the
Company remains outstanding after the transaction, and one person, or more than
one person acting as a group (as determined under the Treasury Regulations),
acquires ownership of stock in the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company (however, if a person or group
is considered to own more than 50% of the total fair market value or 30% of the
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or group will not be considered a change in control for
purposes of this Section 2(f));
          (2) the acquisition by a person or group, during the 12-month period
ending on the date of the most recent acquisition by such person or group, of
ownership of stock possessing 30% or more of the total voting power of the
Company (however, if a person or group is considered to control the Company
within the meaning of this sentence (i.e., owns stock of the Company possessing
30% of the total voting power of the Company), then the acquisition of
additional control will not be considered a change in control for purposes of
this Section 2(1));
          (3) the replacement of a majority of members of the Company’s Board of
Directors during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s Board of Directors
before the appointment or election; or
          (4) the acquisition by a person or group, during the 12-month period
ending on the date of the most recent acquisition by such person or group, of
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all the assets of the
Company, as determined under the Treasury Regulations (however, a transfer of
assets to certain related persons, as provided under the Treasury Regulations,
or to an entity that is controlled by the shareholders of the Company
immediately after the transfer, will not be considered a change in control for
purposes of this Section 2(f)).
VI. Vacation.

    The Executive shall be entitled to four weeks of paid vacation per year,
prorated for partial years of employment.

VII. 401(k) Plan and other benefits.
          The Executive shall be eligible to participate in the Employer’s
401(k) plan and any other pension or welfare plan generally available from time
to time to Executives or other employees of the Employer, as determined by the
Compensation Committee, as well as an annual executive physical.
VIII. Non-Competition
          As a condition of employment and participation in this Benefits
Program, the Executive shall execute a Non-Competition Agreement in a form
approved by Holdings.

 



--------------------------------------------------------------------------------



 



IX. Principal Residence
          The Executive shall be required to maintain his or her principal
residence in the Purchase, New York area, except as may be otherwise expressly
agreed in Section X, below, based upon Employer’s specific business need.
X. Variations from Benefits Program
          Any variation from the provisions of this Benefits Program (whether by
separate employment agreement otherwise) shall be effective only if such
variation is contained in a writing provided to the affected Executive and
signed by the CEO, President or Chief Human Resources Officer of Holdings or of
the Employer; provided, however, that no such modification or amendment after
the date on which the Executive’s employment has been terminated for reasons
other than Cause, for Good Reason or after the occurrence of a Change in Control
shall adversely affect an Executive’s entitlement to severance benefits under
Sections IV or V above.
XI. Section 409A.
          Notwithstanding anything to the contrary in this Benefits Program, if
at the time of an Executive’s termination of employment, the Executive is a
“specified employee,” as defined below, any and all amounts payable under this
Benefits Program on account of such separation from service that constitute
deferred compensation and would (but for this provision) be payable within six
(6) months following the date of termination, shall instead be paid on the next
business day following the expiration of such six (6) month period or, if
earlier, upon the Executive’s death; except (A) to the extent of amounts that do
not constitute a deferral of compensation within the meaning of Treasury
regulation Section 1.409A-1 (b) (including without limitation by reason of the
safe harbor set forth in Section 1.409A-1 (b)(9)(iii), as determined by the
Company in its reasonable good faith discretion); (B) benefits that qualify as
excepted welfare benefits pursuant to Treasury regulation
Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to
the requirements of Section 409A.
          For purposes of this Benefits Program, all references to “termination
of employment” and correlative phrases shall be construed to require a
“separation from service” (as defined in Section 1.409A-1 (h) of the Treasury
regulations after giving effect to the presumptions contained therein), and the
term “specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-l(i).
          Each payment made under this Benefits Program shall be treated as a
separate payment and the right to a series of installment payments under this
Benefits Program is to be treated as a right to a series of separate payments.
          In no event shall the Company have any liability relating to the
failure or alleged failure of any payment or benefit under this Benefits Program
to comply with, or be exempt from, the requirements of Section 409A.

 